Title: To John Adams from Louisa Catherine Johnson Adams, 1 February 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				(Private)
					
					1-20 Feb 1819
				
				Feby 1. Continued very ill but having company at Dinner made an effort to struggle against my indisposition with a view to receive my expected guest’s—It was however and at four o’clock having gone through the labour of receiving many morning visitors I was under the necessity of retiring to my chamber—She was unusually gay and excellent and all the company sociable and merry—The party assembled were Mr. Clay Mr & Mrs. Calhoun Mr Crawford Mr & Mrs. G Strother Mr & Mrs. Middleton, Mr. Vandyke, Mr Trimble, Mr Robertson, Col Johnson, Mr. Terrell, Mr E Lincoln Son of the Govr of that  name—Dr Kirkland called he had just arrived and was accompanied by Mr. Schuyler—2 Much better though extremely languid. Miss Buchanan passed the day at Miss Lee’s—nothing occurred during the day worthy of remark—The Debate still going on with great warmth—3 Went to the Drawing room but the crowed was so great that I nearly fainted Genl Jackson was the object of attraction which had occasioned this great assemblage He is tall and very thin and when he smiles his countenance is animated and agreeable—The features are strongly marked and very expressive of firmness decision and resolution and his manners from the little I have seen of them are unassuming and affable and betoken a very superior education to what he has the reputation of having enjoyed—Many person’s came up to me with expression’s of astonishment at not finding him half savage—4th Received visitors all the morning—Mr Sanford Senator from New York who appears to be attracted by the charms of Miss Buchanan sat here—He is a Gentlemanly man and of agreeable conversation—a Clintonian in politicks—Eveng alone the Debates on Jackson’s affair have become so tedious that the Members have ceased to listen to them altogether and even the Ladies are tired out notwithstanding much of the eloquence displayed was intended solely for their amusement—Lady Morgan in her France says that in Republics Ladies can never have a predominant influence—I wonder if this is a fact in modern ones?5 Again occupied in receiving visits all the morning until two o’clock. Then returned my visit of thanks to the foreign Ministers Ladies—for their repeated enquiries during my indisposition—Mrs Bagot whois a lovely woman and whose family we are about to lose invited me in a most friendly manner to pass the evening sociably with her but when I returned home I found myself too much fatigued to venture out again so far—Mr Forbes passed the eveng with us—Mr. A. having been to the sinking fund meeting visited both houses of Congress and heard a capital speech from Mr Baldwin in the House and one from Mr Hunter in the Senate—In discourse with the Members of the House on the subject then pending Mr A. told them he had seen nothing like it but the trial of Gulliver among the Lilipution’s—6 A most horrible duel was fought this morning between Mr. Armistead Mason and Mr McCarthy—Mr. A. dined with the Virginia Mess at Strothers and came home quite sick some of the dinner being cooked with bad butter had disagreed with him.—Mr. Bailey passed the evening with us—He told us Mr Clay had begun a speech in the house on that day (still on the Seminole) but complained of indisposition and they adjourned until Monday—They are determined to take the question when he has finished—7 Rose early Mr A much better accompanied him to hear Dr Kirkland who gave us a most excellent practical discourse which delighted all his hearers.—The weather very disagreeable—Mr. G. Verplank and Mr Wheaton called and sat chatting some time—Heard that Mr. Clark is much better—but no hope of recovery—Eveng at home.8 Mr Sanford sat some time with us and several Ladies & Gentlemen called—A large company at Dinner consisting of Mr Otis Dr Kirkland Mr Schuyler Mr Westerlo Mr Ruggles S. from Ohio Mr. Beecher Mr Amory Mr. Lowndes Mr Verplank Mr Tayloe Mr Simkins and Mr Parish The dinner very social all our company left us early except Mr. Verplank who sat chatting until near eleven o clock Mr. Otis told me the particulars of the Duel which are most dreadful—The Gentlemen were first cousins and besides connected by marriage—they fought with muskets at twelve feet distance with bullets. Mr. Mason was killed on the spot and his body was brought from Bladensburg in a Hackney Coach without a human being to take charge of it but the Coachman who carried it to the Hotel where the Hack waited thirty minutes at the door with the body in it until it was decided what was to be done with it and he then drove to Georgetown with the Corps without exciting pity interest or curiosity in any human being—It is said they had agreed in case the failure of their battle proving mortal they would each sit on a cask of Gun Powder and blow themselves up at the same moment—The Senate intend mean to demand that the President shall punish the seconds—I much fear their interference will be productive of more harm than good9 Dined at the Spanish Ministers—A large company all the Judges President Kirkland, French Minister and Lady and a number of others—Went from there to a Ball at Mr Sewalls accompanied by Mr A & Miss Buchanan—Genl Jackson was introduced to me, and he introduced all his staff to me by turns—The Ball very crowded and gay—heard nothing of any consequence and returned home very tired—10 A violent storm of thunder & lightning which prevented my going out and paying visits—She heard The weather cleared off quite fine and in the  evening Mr A. myself and Miss B. went to Mr. Calhoun’s Ball—The party very large and excessively warm—Met there Mr Allen Smith and had some conversation about Russia of which he appears exceedingly fond—he himself was a great favourite there so it is not surprizing—Conversation with a number of person’s but all trifling and exciting but little interest—20 Susan Clark came and sat an hour with me yesterday She has grown very fat and is quite well Mr. Clark is confined to his bed though a little better. All the family well—if it would be agreeable to you my dear Sir I would go and pay you a visit as soon as Congress adjourn’s and assure you in person how sincerely I am your affectionate daughter—
				
					
				
				
			